In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-22-00339-CV
     ___________________________

 WESTDALE HILLS 2013, LP, Appellant

                    V.

    REBECCA GONZALES, Appellee


 On Appeal from County Court at Law No. 1
          Tarrant County, Texas
      Trial Court No. 2022-001170-1


  Before Birdwell, Bassel, and Womack, JJ.
    Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered the parties’ “Joint Motion to Set Aside Default Judgment,

to Dismiss Appeal, and for Release of Supersedeas Bond.” It is the court’s opinion

that the motion should be granted; therefore, we set aside the trial court’s judgment

without regard to the merits and remand this case to the trial court to render

judgment in accordance with the parties’ agreement. See Tex. R. App. P. 42.1(a)(2)(B).

      Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.

                                                     Per Curiam

Delivered: November 17, 2022




                                          2